Pinney, J.
The relations, duties, and obligations that existed between the relator, Beed, and the high school board of high school district No. 1 of South Milwaukee were purely and strictly of a contractual character. This is clearly apparent from the written contract between the parties contained in the record. Butler v. Regents of University, 32 Wis. 131. The high school board consisted of three persons, who were, respectively, director, treasurer, and clerk of the said district. On the 29th of June the board, at a regular-meeting, appointed the relator principal of the said school for the ensuing year, at a salary of $1,000, and on the 2d of July made and entered into said contract with him, the validity of which is vigorously contested between the parties. Proceedings had been initiated by the trustees of the village of South Milwaukee looking to the organization of the said village as a city of the fourth class by the name of *461tbe city of South Milwaukee, wbicb was subsequently completed, and at tbe first meeting of tbe common council it was determined by ordinance that tbe members of tbe board of education of said city should be elected by tbe common council, and a full board was accordingly elected and qualified September 4,1897. Up to this time the school and educational affairs of said city bad been under tbe charge and management of tbe said high school board, and teachers bad been selected for tbe then ensuing year. On September 4th tbe board of education of said city passed a resolution to tbe effect that it refused to recognize contracts made by said high school board, and directed its secretary to notify teachers that tbe board would consider applications for positions in said school on tbe 10th day of September, and that no contract theretofore made by tbe high school board would be ratified or accepted. Subsequently all tbe former teachers were employed except tbe relator, Seed. He attended when tbe time arrived for opening tbe school, and took charge of tbe same under bis said contract, and taught there during one day. On tbe following morning be was served with an injunctional order issued by tbe superior court of Milwaukee county, in an action brought in tbe name of tbe city against tbe relator and others, by wbicb tbe relator was enjoined from entering upon tbe school grounds, or going into or about tbe school buildings, or doing or performing or exercising any acts, or commanding or directing any of tbe teachers so employed by said board of education. On September 29th tbe board of education employed one John E. Roets as principal, at a salary of $1,100 per annum, and directed tbe officers of said board to enter into a contract with him accordingly, and be was placed in charge of tbe said school and taught tbe same thereafter. Tbe board of education refused to reinstate tbe relator, or recognize him as principal, or his said contract, or to conform thereto or comply therewith, although said’ injunctional order bad been vacated.
*462It does not appear to be material to consider or determine-whether the contract with the relator was a valid one. It contained the stipulations ordinarily found in such contracts. Assuming its validity for the purposes of the present case, it is apparent, as stated, that the relations and obligations between the relator, Reed, and the high school board of said district were purely and strictly of a contractual character. He was a mere employee, and not an officer of the district in question, and had no official relations to it. His services were to be rendered in consideration of a certain stipulated compensation. He was not an officer, within the meaning of' the constitution and laws. The board, and the school district acting through its board, would seem to have been but a legally constituted agency for carrying out the plans and educational policy of the state within the district, with powers adapted to that end, the contract between the parties imposing on them for that purpose reciprocal duties. The-contention of the relator is that the high school board and the board of education of the city have violated and disregarded the contract with him, so that he cannot and has not realized the benefits and advantages expected to result from its provisions. The case appears to be the ordinary one of a violation of contract duties, and the relator seeks to obtain by mandamus a remedy for these alleged wrongs. The question, therefore, arises whether the court, by proceedings in mandamus, can entertain the relator’s case, and grant him the relief he has'prayed.
It is, we think, too plain for controversy, that the relator’s remedy is the very plain and common one that any party has against one with whom he has made a contract, which such other neglects or refuses to perform, namely, an action for the recovery of such damages as he has sustained in consequence of such neglect or refusal. He has a plain and adequate remedy by action at law. The existence or nonexistence of an adequate and specific remedy at law, in the ordinary forms of legal procedure, is therefore one of the *463first questions to be determined in all applications for the writ of mcmdamus; and whenever it is found that such remedy exists, and that it is open to the party aggrieved, the courts uniformly refuse to interfere by the exercise of their extraordinary jurisdiction by mandamus. High, Extr. Leg. Rem. § 15. “ The rule is too firmly established to admit of doubt or controversy that, if there be any other adequate and specific remedy, such as an action at law against the corporation, by which relief may be had by the aggrieved claimant, mcmdamms will not lie to compel municipal authorities, or their auditing boards or officers, either to audit or to pay claims against the corporation. Indeed, the rule is simply the application of the principle, which underlies the entire jurisdiction by mamdarrms, that the existence of another adequate and specific legal remedy is a bar to relief by this extraordinary writ, and the courts will put in requisition their extraordinary powers only in cases where no remedy may be had in the usual course of proceedings at law. It is not the province of mcmdamus to settle differences of opinion between municipal authorities and claimants as to amounts due for services rendered. All such cases of disputed accounts or claims against the municipality should be referred to the arbitrament of a jury, or to the ordinary process of the courts, and they will not be determined by proceedings in mcmdamus.” Id. § 339. People ex rel. Steinson v. Board of Education of N. Y. 60 Hun, 486, and cases cited; Portman v. State Board of Fish Comm’rs, 50 Mich. 258. It was there held that mcmdamus would not lie against a public board upon the suit of an employee thereof for redress for a breach of contract, but that he might have a claim for damages. In People ex rel. Lunney v. Campbell, 72 N. Y. 496, the court remarked.that “the relator had a clear legal right to sue for all damages he had sustained by reason of the refusal of the defendant, as commissioner of public works, to execute and carry out a contract which the relator claimed to *464be entitled to perform as the lowest bidder for tbe work; ” and proceeded to say: “No rule is better settled by the decisions of the courts than that in such a case mandamus will not lie. People ex rel. Perkins v. Hawkins, 46 N. Y. 9. On the relator’s own showing, he has an adequate and complete remedy by action.” The same point is ruled in People ex rel. Steinson v. Board of Education, 60 Hun, 486; and in People ex rel. Tenth Nat. Bank v. Board of Apportionment, 64 N. Y. 627. The new corporation at once repudiated any relation to or with the former organization, and it was immediately dissolved. The Board of Education of the City of South Milwaukee never employed or contracted with the relator. The conclusions reached in Butler v. Regents of University, 32 Wis. 131, appear to support these views.
For the reasons stated, we think that the relator’s remedy in the present case was by action at law for the recovery of damages, and not by peremptory mamdcmms. If, however, it could be maintained that the position of teacher is an office, or a right to a place, so as to constitute a franchise, position, or privilege, so that mandamus could be maintained, then, inasmuch as it appeared that there was a person other than the relator or claimant in the place or position in question, who was occupying it under a claim of right or title,— a defacto incumbent under a contract of subsequent date,— a proceeding bymcmdmius is not the proper action in which to test the question of his title. State ex rel. Lewellen v. Smith, 49 Neb. 755; Heath v. Johnson, 36 W. Va. 782; People ex rel. Wren v. Getting, 133 N. Y. 569.
By the Court.— The judgment of the superior court is reversed, and the cause is remanded to that court to dismiss the proceeding.
Bardeen, J., dissents.